Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mitesh Mehta on 1/12/2022.

The application has been amended as follows: 
the one or more connectors are positioned for connecting the covering member to the mini-oven such that, during connection to the mini-oven, the covering member extends across an upper region of the opening.

3. (Currently amended) The mini-oven according to claim 13, wherein the one or more connectors are positioned for connecting the covering member to an upper part of the mini-oven.

4-6. (canceled) 

7. (currently amended) The covering member according to claim 13[[6]], wherein the keyhole-shaped openings are

13. (currently amended) A mini-oven comprising: 
a cooking cavity accessible from an 
a door of constructed and arranged to move between a first position, in which it is possible to access the cooking cavity from the outside of the mini-oven through the opening, and a second position, in which the door restricts access to the cooking cavity from the outside of the mini-oven through the opening,
 one or more connectors in a form of projections extending from a front face of the mini-oven, and each of the projections comprises a cylindrical body and a circular projection head with a diameter greater than a diameter of the cylindrical body formed at a terminal end of each cylindrical body;
a covering member configured for reducing a quantity of heat energy lost from the cooking cavity when the door to the cooking cavity is open, the covering member having complementary connectors, wherein the complementary connectors comprise a keyhole-shaped opening arranged to receive the projections of the one or more connectors;

the covering member is removably attached to the mini-oven and configured as a planar body with a surface extending at least partially across the opening of the cooking cavity when the covering member is connected to the mini-oven and when the door is in the second position, the planar body extending in a plane extending across the cooking cavity,

the covering member is also sized and arranged so as to limit access to the cooking cavity through the opening when the covering member is connected to the mini-oven while allowing at least partial access to the cooking cavity, when the door is in the first position, and
the covering member comprises a handle allowing the covering member to be gripped and manipulated, the handle comprising a thermal insulation material.

14-15. (canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2-3, 6-9, and 11-13 are indicated.
References Lewis (US 3,318,299) and Habe (US 3,132,638) on the record are the closest prior arts.
Lewis teaches an oven comprising a cooking cavity, a door of the cooking cavity, and a covering member including one or more connectors comprising a keyhole-shaped opening arranged to receive the projections in the cooking cavity. However, Lewis does not teach the covering member is configured for reducing a quantity of heat energy lost form the cooking cavity when the door is open; the covering member is removably 
Habe teaches an oven comprising a cooking cavity, a door of the cooking cavity, and a covering member configured for reducing a quantity of heat energy lost form the cooking cavity when the door is open, and removably attached to the mini-oven and configured to placeable between the cooking cavity and the door when the door is in the closed position. However, Habe does not teach the oven comprising one or more connectors in a form of projections extending from a front face of the mini-oven, and each of the projections comprises a cylindrical body and a circular projection head with a diameter greater than a diameter of the cylindrical body formed at a terminal end of each cylindrical body; a covering member comprising complementary connectors comprise a keyhole-shaped opening arranged to receive the projections of the one or more connectors, and the covering member comprises a handle allowing the covering member to be gripped and manipulated, the handle comprising a thermal insulation material.
In addition, NPL reference Equipex TS-327 teaches an oven comprising a cooking cavity, and a covering member configured for reducing a quantity of heat energy lost form the cooking cavity when the door is open and removably attached to the mini-oven. The covering member is also sized and arranged so as to limit access to the cooking cavity through the opening when the covering member is connected to the mini-oven while allowing at least partial access to the cooking cavity. However, Habe 
The references alone or in combination do not teach every limitations in claim 13, and on of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761